DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Inami et al. (US 2003/0112574) hereafter “Inami” in view of Kumar et al. (EP2172956) hereafter “Kumar”.
Regarding claim 1, Inami discloses a switch device (Fig. 5), comprising: a first three-position switch (14A); a second three-position switch (14B) disposed below the first three-position switch; a circuit breaker (1) disposed between and coupled to the first three-position switch and the second three-position switch (Fig. 5); a first interlock unit (interlock mechanism installed on 1) disposed above the circuit breaker (Fig. 5) and coupled to the circuit breaker and the first three-position switch, and configured to block a manual operation of the first three-position switch in a closed state of the circuit breaker (¶ [0040-0041]), and configured to block a manual closing operation of the circuit breaker while the switch is manually operated in an open state of the circuit breaker (¶ [0040-0041]).
However Inami fails to disclose a second interlock unit disposed below the circuit breaker and coupled to the circuit breaker and the second three-position switch and configured to block a manual operation of the second three-position switch in the closed state of the circuit breaker, and configured to block a manual closing operation of the circuit breaker while the second three-position switch is manually operated in the open state of the circuit breaker.
Kumar teaches an interlock mechanism for a circuit breaker which includes multiple interlock mechanisms (25, 26, 27 and 28 ¶ [0016]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Inami’s device according to known methods to incorporate the teachings of Kumar to employ multiple interlock mechanisms in order to provide extra safety measures for the assembly.
 Regarding claim 2, Inami further teaches the first three-position switch is configured to implement bus coupling, and the second three-position switch is configured to implement bus rising (¶ [0046]).
Regarding claim 17, Inami further teaches each of the first three-position switch and the second three-position switch comprises: a first auxiliary switch (2A) for implementing a disconnection function; a second auxiliary switch (3A) for implementing an earthing function; wherein when one of the first auxiliary switch and the second auxiliary switch is in an open state, the other one of the first auxiliary switch and the second auxiliary switch is in a closed state (¶ [0046]).

Allowable Subject Matter
Claims 3-16 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art fails to disclose or teach the first interlock unit and the second interlock unit are respectively configured to switch between a locked position and a released position, wherein at the locked position, the manual operation of the first three-position switch and the second three-position switch is not allowed, and at the released position, the manual operation of the first three-position switch and the second three-position switch is allowed, and the circuit breaker comprises a rotatable main shaft, the first interlock unit and the second interlock unit are each selectively engaged with the rotatable main shaft, and are respectively configured to: when the circuit breaker is closed, the first interlock unit and the second interlock unit are locked by the rotatable main shaft to be at the locked position to block the manual operation of the first three-position switch and the second three-position switch, and when the circuit breaker is opened, the first interlock unit and the second interlock unit are released by the rotatable main shaft to be at the released position to allow the manual operation of the first three-position switch and the second three-position switch.
Regarding claim 18, the prior art fails to disclose or teach the first auxiliary switch comprises: a first main shaft, and a first indicator disposed on the first main shaft and being movable together with the first main shaft to indicate a state of the disconnection function of each of the first three-position switch and the second three-position switch; the second auxiliary switch comprises: a second main shaft, and a second indicator disposed on the second main shaft and being movable together with the second main shaft to indicate a state of the earthing function of each of the first three-position switch and the second three- position switch.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833  



/EDWIN A. LEON/Primary Examiner, Art Unit 2833